Exhibit 10.8



 

 

AMENDMENT TO

AMENDED AND RESTATED PRODUCT SALE AND MARKETING AGREEMENT

 

 

THIS AMENDMENT TO THE AMENDED AND RESTATED PRODUCT SALE AND MARKETING AGREEMENT
(this “Amendment”) is made this 30th day of October 2019 (the “Amendment
Effective Date”), by and between Calm.com, Inc., a Delaware corporation, having
offices at 77 Geary Street, 3rd Floor, San Francisco, California 94108 (“Calm”)
and XpresSpa Group, Inc., a Delaware corporation, having offices at 254 West
31st Street, 11th Floor, New York, NY 10001 (“XSPA”). Each of Calm and XSPA may
be referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, the Parties entered into that certain Amended and Restated Product Sale
and Marketing Agreement, dated as of July 8, 2019 (the “Amended and Restated
Agreement”);

 

WHEREAS, the Parties desire to add additional Calm branded products to list of
Products as set forth in Exhibit A of the Amended and Restated Agreement;

 

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.     PRODUCTS. Exhibit A of the Amended and Restated Agreement is hereby
deleted in its entirety and replaced with the new Exhibit A set forth in
Schedule I.

 

2.     TERM MEANINGS. Any term that is not defined in this Amendment shall have
the meaning provided in the Amended and Restated Agreement.

 

3.     EFFECT OF AMENDMENT. All terms and conditions of the Amended and Restated
Agreement, as amended by this Amendment, shall remain in full force and effect,
unless expressly modified and amended hereby. In the event of any inconsistency
or conflict between the terms and conditions of this Amendment and the Amended
and Restated Agreement, the terms and conditions of this Amendment shall
prevail.

 



 

 

 



IN WITNESS WHEREOF, this Amendment is effective as of the Amendment Effective
Date.



 

 





COMPANY: Calm.com, Inc.



  Performer: XpresSpa Group, Inc.                   By:   /s/ Casey
McKerchie              By:   /s/ Doug Satzman                    Name:    Casey
McKerchie              Name:   Doug Satzman                     Title:      VP
Operations                    Title:     CEO                                    
  Date:      10/30/2019                           Date:
    10/30/2019                                 

 



 

 

 



SCHEDULE I



 

 

 

EXHIBIT A

 

Products

  

 

Product Retail Price 1 Sleep Mist $19.00 2 Calm Book $19.00 3 Calm Neck Pillow
TBD 4 Calm Branded Gravity Travel Blanket $175.00 5 Calm Branded Gravity Eye
Mask $40.00 6 TBD TBD 7 TBD TBD 8 TBD TBD



 



 

 

